133 F.Supp.2d 695 (2001)
HAGGAR APPAREL COMPANY, Plaintiff,
v.
The UNITED STATES, Defendant.
SLIP OP. 01-26. No. 93-06-00343.
United States Court of International Trade.
March 5, 2001.

JUDGMENT
MUSGRAVE, Judge.
In Haggar Apparel Co. v. United States, 20 CIT 842, 938 F.Supp. 868 (1996) (DiCarlo, C.J.), the court entered judgment for the plaintiff, holding that it was entitled to a duty allowance on the subject merchandise under TSUS 807.00 and HTSUS 9802.00.80. See 20 CIT at 851, 938 F.Supp. at 875. That decision was affirmed by the Court of Appeals for the Federal Circuit. See Haggar Apparel Co. v. United States, 127 F.3d 1460, 1462 (Fed. Cir.1997). Subsequently the Supreme Court vacated and remanded the Federal Circuit's decision. See United States v. Haggar Apparel Co., 526 U.S. 380, 395, 119 *696 S.Ct. 1392, 143 L.Ed.2d 480 (1999). On remand, the Federal Circuit held that
Customs' determination that the pants at issue do not qualify for the partial exception from duty allowed by HTSUS 9802.00.80 (and, in prior years, TSUS 807.00) must be sustained. The Court of International Trade's judgment to the contrary is accordingly reversed, and the case is remanded with instructions to enter judgment in favor of the United States.
Haggar Apparel Co. v. United States, 222 F.3d 1337, 1343-44 (Fed.Cir.2000). Accordingly, it is hereby
ORDERED that the court's prior entry of judgment in favor of Haggar Apparel Company is withdrawn, and it is further
ORDERED that the United States Customs Service's determination that the apparel at issue does not qualify for the partial exception from duty allowed by TSUS 807.00 and HTSUS 9802.00.80 is sustained.